Citation Nr: 1122360	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for leukocytosis and polycythemia.

2.  Entitlement to service connection for a blood disorder, including leukocytosis and polycythemia, to include as secondary to exposure to herbicides, asbestos, or radiation.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1965.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  

As a preliminary matter, the Board observes that a claim for service connection for a skin disability was denied by the RO in January 2010 and the Veteran did not file a timely appeal.  During his March 2011 Board hearing, the Veteran offered testimony regarding his skin disability.  Therefore, that issue is referred to the RO for clarification from the Veteran as to whether he is seeking to reopen a claim of entitlement to service connection for a skin disability.


FINDINGS OF FACT

1.  A rating decision dated in September 2005 denied service connection for leukocytosis and polycythemia, previously claimed as chronic lymphocytic leukemia and blood disorder, secondary to herbicide exposure, asbestos exposure, and ionizing radiation.  The Veteran did not file a timely appeal of that decision.

2.  Evidence received subsequent to the last final denial of the Veteran's claim for service connection for leukocytosis and polycythemia is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that denied service connection for leukocytosis and secondary polycythemia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010). 

2.  New and material evidence has been received to reopen the claim for service connection for a blood disorder, including leukocytosis and secondary polycythemia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2005 rating decision, the RO denied service connection for chronic lymphocytic leukemia (CLL) secondary to herbicide exposure, asbestos exposure, and ionizing radiation.  The Veteran filed a timely notice of disagreement with that decision, and was issued a statement of the case in April 2006.  The Veteran did not file a timely substantive appeal.  38 C.F.R. §20.302 (2010).  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the September 2005 decision became final because the Veteran did not perfect a timely appeal. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380  (Fed. Cir. 1996).  Here, the Veteran's untimely substantive appeal, received in March 2007, was interpreted by the RO as an application to reopen his claim for service connection for a blood disorder.  In an August 2007 rating decision, the RO declined to reopen the claim, and the Veteran initiated a timely appeal of that denial.  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence before VA at the time of September 2005 rating decision included VA outpatient records dated January 2002 to February 2005 showing findings of leukocytosis of undetermined etiology and secondary polycythemia.  The VA records show that the Veteran denied complaints or symptomatology.  He was followed by VA oncology and it was presumed that the leukocytosis and secondary polycythemia were secondary to smoking.  A bone marrow examination was recommended but the Veteran did not want to undergo further examination.  

Also of record at the time of the September 2005 decision were statements from the Veteran dated in February 2004, December 2004, January 2005, and March 2005 in which the Veteran reported having a "light" white blood count consistent with chronic lymphocytic leukemia, which he attributed to regular exposure to chemicals and cancer-causing agents while serving as an aircraft mechanic.  His reported exposures included cosmoline, barasol, carbon tetrachloride, dichlorodiphenyltrichloroethane (DDT), and petroleum.  He also reports that while in the service he wore a radiation disc around his neck and that during the Cuban Missile Crisis, he worked on aircraft that were isolated, guarded by air police, and had radiation signs posted.  However, he indicated that the details were not clear after 40 years.  In support of his claim, the Veteran also submitted a July 2003 edition of the VA's Agent Orange Review discussing a link between herbicide exposure and various types of leukemia, including chronic lymphocytic leukemia.

Lastly, the record contained the Veteran's service medical and personnel records.  The service medical records, including the Veteran's October 1965 separation examination, are negative for complaints or clinical findings related to leukemia, polycythemia, or any other type of blood disorder.  Service personnel records show that the Veteran served as a reciprocating engine mechanic and was stationed in the United States throughout his active service.  They do not document any chemical or radiation exposure.

Based on the evidence then of record, the RO concluded that there was no evidence to show that the Veteran's leukocytosis or polycythemia were related to service or that the Veteran suffered from a blood disorder that could be related to service.  Consequently, the claim was denied.

The evidence that must be considered in determining whether there is a basis for reopening this claim is the evidence that has been added to the record since that September 2005 decision.  Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis, so irrespective of whether it was on the underlying merits or instead a prior petition to reopen the claim).  The language of 38 C.F.R. § 3.156(a) creates a low threshold.  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In this case, new evidence received since the last final denial includes November 2007 correspondence to the Veteran from a law firm relating to a claim for compensation based on injury caused by benzene exposure.  The correspondence notes that various cancers and blood disorders have been linked to benzene exposure and that certain occupations, including aircraft engine and fuel workers, put workers at a higher risk of exposure to benzene.

The Board finds that the newly received correspondence from the law firm regarding benzene exposure is both new and material.  That newly submitted evidence, when presumed credible, tends to corroborate the Veteran's allegation that he was exposed to chemicals, to include benzene, during active duty while serving as an aircraft mechanic.  Moreover, when credibility is presumed, that evidence supports a medical link between benzene exposure and blood disorders.  That new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2010).  Specifically, that new evidence supports a finding that the Veteran was exposed to chemicals in service and further, it provides a link between alleged in-service chemical exposure and blood disorders, neither of which was established at the time of the last final decision.  

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim for service connection relates to previously unestablished facts, specifically competent evidence tending to show that he was exposed to chemicals in service and linking in-service chemical exposure to a claimed blood disorder. Therefore, the Board finds that new evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for a is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen a claim for service connection for a blood disorder, including leukocytosis and polycythemia.  To that extent only, the claim is allowed.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2010).  The Board finds that a VA examination would be useful in determining whether any current blood disorder is present, and if so, whether any blood disorder is related to the Veteran's service.

In addition, the evidence shows that the Veteran is received benefits from the Social Security Administration.  The records relating to those benefits and that claim for benefits should be obtained and associated with the record.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992)

Accordingly, this case is REMANDED for the following:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

2.  Schedule the veteran for a VA examination to determine the etiology of any current blood disorder.  The examiner should review the claims file and should note that review in the examination report.  Specifically the examiner should provide the following information:

a)  The examiner should state whether or not a diagnosis of leukocytosis and polycythemia is appropriate.

b)  The examiner should state whether there is any current blood disorder that is a disability, or whether any findings represent only laboratory findings without any underlying disability.

c)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current blood disability is due to or the result of exposure to chemicals, such as benzene, during his service.

d)  The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current blood disorder was otherwise incurred in or aggravated during the Veteran's service.

e)  If any current blood disorder is more likely due to some other cause, such as smoking, the examiner should so state.

3.  Then, readjudicate the claim.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


